Citation Nr: 0126490	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee status post-partial medial 
meniscectomy with chondromalacia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from September 1973 to 
September 1997.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas which, in pertinent part, granted 
service connection for status post right medial meniscus tear 
debridement and assigned a noncompensable rating, effective 
October 1, 1997.

In May 1998 the RO granted an increased (compensable) 
evaluation of 10 percent rating for right knee status post 
partial medial meniscectomy with chondromalacia and 
osteoarthritis, effective October 1, 1997.

In September 1999 the RO affirmed the 10 percent rating for 
right knee status post partial medial meniscectomy with 
chondromalacia, and assigned a separate 10 percent rating for 
traumatic arthritis, effective October 1, 1997.

On a claim for an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, even though the RO issued a decision 
awarding a higher rating, the veteran's appeal continues.  
Id.

In February 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In June 2001 the RO affirmed the determinations previously 
entered. 

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Right knee status post partial medial meniscectomy with 
chondromalacia and traumatic arthritis are productive of not 
more than slight impairment or limitation of motion, or 
additional functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee status post-partial medial 
meniscectomy with chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee traumatic arthritis have not been met.  
38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.7, 4.59, 4.71a, Plate 
II, 4.71a, Diagnostic Code 5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that the 
veteran was seen for complaints of knee pain in July 1997.  
He underwent arthroscopy of the right knee with partial 
medial meniscectomy in August 1997.  There was a large 
complex tear of the posterior horn of the medial meniscus.  
There was also Grade II to Grade III chondromalacia on the 
medial tibia plateau and medial femoral condyle.  

A March 1998 report of a VA special orthopedic examination of 
the veteran shows he complained of pain in the right knee 
when ascending and descending stairs and inclines, as well as 
some discomfort in the knee with prolonged driving and 
sitting.  He denied any swelling or locking.  He also 
reported episodes of giving way.  Assistive devices were not 
required.  He was able to walk without difficulty for two to 
three miles per day although he related he was unable to run 
or jog.

On examination, he walked with a normal gait.  Lachman's, 
McMurray's, and anterior drawer tests were negative.  There 
was mild palpation over the medial retinacula soft tissues 
and along the medial joint line.  The patella was stable.  He 
demonstrated 0 to 125 degrees of active flexion without 
crepitance.  There was no effusion.  The knee was stable to 
varus and valgus stress from 0 to 130 degrees of flexion.  
There was mild discomfort to resistance of extension in the 
zero, 30 and 45 degree positions.  There was some mild 
patellofemoral grind tenderness.  X-rays of the right knee 
showed mild arthritic changes.  The diagnosis was 
degenerative joint disease.  

In September 1998 Dr. RJ (initials) reported that the 
veteran's right knee was asymptomatic.  On examination full 
range of motion was reported.  The ligaments were stable.  
There was no increased heat or effusion.  

Associated with the claims file is a preemployment medical 
examination and assessment conducted by the United States 
Postal Service in September 1998.  It was recommended that 
the veteran avoid prolonged standing and walking.  Frequent 
climbing was also prohibited.  

During his June 2000 VA orthopedic examination the veteran 
reported taking Ibuprofen on an as needed basis.  He 
experienced difficulty with stairs and continued to have 
sensations of catching and popping.  He experienced no 
limitations with his employment.  On examination the examiner 
recorded full range of motion of 0 to 130 degrees with no 
instability.  There was no evidence of effusion or joint line 
tenderness.  There was patellofemoral crepitus.  There was no 
evidence of muscle or nerve involvement.  There was no 
weakness or incoordination noted.  The diagnoses were status 
post right knee arthroscopy with partial medial meniscectomy 
and minimal degenerative joint disease.  



In an addendum to the June 2000 examination the VA examiner 
stated that there was no evidence of skin changes or muscle 
atrophy consistent with disuse.  He opined that there was no 
medical evidence that other medical problems have had a 
functional impact to any capacity of the right knee 
disability.  


Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.2 
(2001). 

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

However, in Fenderson v. West, 12 Vet. App. 119, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule from Francisco supra, does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010). It states that degenerative (traumatic) 
arthritis established by X-ray findings is to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2001).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
20 percent is assignable under Diagnostic Code 5258.  When 
there is cartilage, semilunar, removal of, symptomatic, 10 
percent is assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with the range of opposite undamaged joint.  38 
C.F.R. § 4.59 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  The new law revises the former 38 
U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that, as a result of the February 2000 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts pertaining to the 
issues on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

The appellant has been notified of his procedural and 
appellate rights.  The RO has provided him with notice of the 
laws and regulations pertaining to the claims.  In this 
regard, the RO has issued rating decisions, a statement of 
the cases, and supplemental statements of the case and 
associated correspondence which has in the aggregate clearly 
apprised the veteran of the evidence needed to substantiate 
his claims for increased compensation benefits.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the issues on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Entitlement to an initial evaluation in 
excess of 10 percent for right knee 
status post partial medial meniscectomy 
with chondromalacia.

The Board finds the evidence demonstrates no moderate 
impairment of the right knee with recurrent subluxation or 
lateral instability.  Although the veteran complained that 
his right knee occasionally gave way in March 1998, there is 
no objective evidence indicative of moderate subluxation or 
instability.  In fact, the September 1998 non-VA medical 
report described the veteran's right as asymptomatic, and the 
June 2000 VA examiner found no instability, effusion, or 
joint line tenderness.  

The Board finds the June 2000 examination report to be of 
high probative value pertinent to findings and conclusions.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the 
Board's duty to determine the credibility and weight of 
evidence).  That examination was conducted with the examiner 
reviewing the claim file and responding to specific questions 
required for rating purposes.  Therefore, the Board must 
conclude that a disability rating in excess of 10 percent for 
the status post partial medial meniscectomy with 
chondromalacia under Diagnostic Code 5257 is not warranted.

The Board notes the medical evidence does not show evidence 
of semilunar dislocated cartilage with frequent episodes of 
"locking," pain, and joint effusion as to warrant a 
disability rating under Diagnostic Code 5258.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2001).

The Board has considered whether there are other provisions 
upon which to assign a higher evaluation for the veteran's 
right knee disability.  There is no evidence that the 
veteran's right knee disability is currently disabled due to 
ankylosis (Diagnostic Codes 5256), nor is there impairment of 
the tibia and fibula (Diagnostic Code 5262) in order to 
warranted a higher evaluation under these codes.

Further, when the June 2000 VA examiner responded to specific 
questions, he reported that the veteran's disorder did not 
involve weakened movement, incoordination, or evidence of 
skin changes or muscle atrophy consistent with disuse.  The 
examiner further commented that there was no evidence of 
functional impact or functional loss of the right knee due to 
disability.  Accordingly, there exists no basis upon which to 
predicate assignment of an increased evaluation for the 
disability of the right knee on the basis of functional loss 
due to pain pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for right knee status post right 
medial meniscectomy with chondromalacia, the Board finds no 
basis upon which to predicate assignment of staged ratings.  
Fenderson, supra.


Entitlement to an initial evaluation in 
excess of 10 percent for right knee 
traumatic arthritis.

The RO has evaluated the veteran's right knee traumatic 
arthritis as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  The 10 percent 
disability evaluation under this diagnostic code is 
predicated on painful or limited motion of a major joint. 

The March 1998 VA examination report revealed flexion to 125 
degrees.  During the June 2000 VA examination, flexion was to 
130 degrees.  The June 2000 VA examination of the right knee 
showed that there was patellofemoral crepitus, no effusion, 
no joint line tenderness, and normal strength. 

In order to warrant the next higher evaluation of 20 percent 
under Diagnostic Codes 5260 and 5261, the evidence must show 
leg flexion, which is limited to 30 degrees or extension 
limited to 15 degrees.  In this case, there is no such 
evidence.  

Consequently, the Board does not find that an evaluation in 
excess of 10 percent based on limitation of motion is 
warranted.  See 38 C.F.R. § 4.71a.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for traumatic arthritis of the right 
knee, the Board finds no basis upon which to predicate 
assignment of staged ratings.  Fenderson, supra.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation, but it did not grant increased compensation 
benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider unusual or 
exceptional .  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, he has not required frequent inpatient care, 
nor has his right knee disability markedly interfered with 
his employment.  In fact, the veteran himself reported that 
his right knee disability has not interfered with his 
employment as he has experienced no limitations in his 
ability to do his job.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right knee disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to initial evaluations in excess of 10 percent 
for the right knee disabilities.  See Gilbert, 1 Vet. App. 
49, 55.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee status post partial medial meniscectomy with 
chondromalacia is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right knee traumatic arthritis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

